Citation Nr: 0706214	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  00-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for arthritis, multiple 
joints.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for seizure disorder.

6.  Entitlement to service connection for ulcers.

7.  Entitlement to service connection for a heart disorder.

8.  Whether new and material evidence had been received to 
reopen a claim of service connection for migraine headaches.  

9.  Entitlement to service connection for a right finger 
disability.

10.  Entitlement to service connection for a back disability.  

11.  Whether new and material evidence has been received to 
reopen a claim of service connection for tendonitis of all 
joints.

12.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

13.  Entitlement to an initial compensable rating for 
service-connected residuals of a left index finger.

14.  Entitlement to an initial compensable rating for 
service-connected scar on right side of back.

15.  Entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel










INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied all of the claims of service connection 
identified on the cover page of this decision.  The RO also 
granted service connection for a scar on the right side of 
the back and residuals of fracture of the left index finger, 
and the veteran disagreed with the respectively assigned 0 
percent ratings.  

It appears that the veteran has sought to reopen a claim of 
service connection for a psychiatric disability (other than 
PTSD), and the RO should address this accordingly.  

The issues concerning arthritis, ulcers, migraine headaches, 
a right finger disability, a back disability, tendonitis, 
PTSD, and ratings for scars, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
any complaint or finding related to flat feet, and there is 
no competent evidence linking a current disorder to service.  

2.  The veteran's service medical records are negative for 
any complaint or finding related to tinnitus, and there is no 
competent evidence linking a current disorder to service.

3.  The veteran's service medical records are negative for 
any complaint or finding related to seizures; the veteran 
reported that his first seizure occurred post-service in 1984 
after a car accident; and there is no competent evidence 
linking a current disorder to service.

4.  The veteran's separation examination found no clinical 
abnormality related to the heart or vascular system; the 
evidence does not show that the veteran's hypertension 
manifested within a year after separation; and there is no 
competent evidence linking hypertension or a heart disability 
to service.



CONCLUSIONS OF LAW

1.  Flat feet were not incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  

3.  Seizures were not incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

4.  Hypertension was not incurred in service, and nor may it 
be so presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

5.  A heart disorder was not incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
May 2001 letter.  The RO told the veteran that it would try 
to get such things as medial records, employment records, or 
records from other Federal agencies.  The letter asked the 
veteran to give VA enough information about the preceding to 
facilitate a search.  The RO also asked the veteran to return 
enclosed VA Form 21-4142's to identify all VA and non-VA 
treatment providers.  As such, the veteran was duly informed 
about the information VA would try to obtain on his behalf.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, the latter letter provided 
information concerning the standards of service connection.  
Though the veteran has not received a letter that provides 
specific notification of a disability rating and effective 
date as defined in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), any issue related thereto is rendered moot give 
the Board's denial of service connection for a number of 
claims below.  

Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  In this case, the principle 
underlying the "fourth element" has been fulfilled by a 
November 2005 letter that asked the veteran to submit any 
evidence in his possession that pertained to the claim.  

Finally, the veteran's claim was initiated pre-VCAA, and 
thus, he properly received VCAA notification. The RO also 
issued a February 2006 supplemental statement of the case 
(SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, No. 02-1077, slip. op. at 4 (U.S. Vet. 
App. Dec. 21, 2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, the 
record contains treatment records from the West Los Angeles 
VA Medical Center, and Greater Los Angeles VA Healthcare 
Center from 1998 to 2005.  Although multiple issues are being 
remanded for VA examinations, the claims of service 
connection that are denied below do not require evidentiary 
development in terms of a VA examination because the evidence 
does not establish that the veteran suffered an event, 
disease, or injury in service, or that a claimed disability 
may be associated with any established event, injury, or 
disease in service.  

The Board is not aware of the existence of any additional 
relevant evidence which has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Because the veteran has received adequate notice 
under the VCAA no prejudice results in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Also, certain chronic 
diseases, including seizures and cardiovascular disease 
(including hypertension) may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

        Flat feet and tinnitus 

Service connection is not warranted for flat feet or 
tinnitus.  

The veteran's service medical records are silent for any 
mention of a symptom or problem related to flat feet and 
tinnitus.  Significantly, the separation examination was 
negative for any clinical abnormalities related to the 
veteran's feet or ears.    

A May 1998 VA note indicated a diagnosis of pes planus, and a 
June 1998 VA treatment note indicated that the veteran had 
tinnitus bilaterally.  

There is no competent evidence, however, that even suggests 
flat feet and tinnitus were incurred in service.  See 38 
C.F.R. § 3.303(d).  That is, there is no evidence that links 
a current disorder to military service.

As such, a preponderance of the evidence is against the 
claims, and both must be denied.  

        Seizures

Service connection is not warranted for seizures.  

The veteran's service medical records contain a dental health 
questionnaire on which the veteran stated that he had 
experienced "convulsions or dizzy spells."  The records are 
silent for any mention of a seizure, and significantly, the 
veteran's July 1983 separation examination found no 
neurologic clinical abnormalities.  

A March 1998 EEG report from the UCLA Medical Center noted 
under relevant history that the veteran had had his first 
seizure in 1984.  A March 1998 Homeless Center Program note 
again contained a report of seizure disorder in 1984 after an 
auto accident.  

A May 1998 VA psychiatrist note indicated a diagnosis of 
seizure disorder.  A June 1998 note contained the veteran's 
report that he had been in a motor vehicle accident after 
service.  He then suffered recurrent seizures in 1984 to 
1985, and then apparently after another car accident in 1986.  
His last seizure had been in January 1998, and he took 
Dilantin and Depakote.  

The probative evidence of record shows that the veteran 
suffered a seizure after military service, and does not 
otherwise establish that a seizure disorder was incurred 
during active duty.  Particularly, the veteran's service 
medical records indicate that the veteran had not been 
treated for complaints related to a seizure; moreover, the 
veteran related during VA treatment that he had first 
experienced a seizure in 1984 after a car accident.  Thus, a 
preponderance of the evidence is against the claim, and it 
must be denied.  

        Hypertension and heart disability

The record does not show that the veteran incurred 
hypertension or a heart disability in service.  

An August 1979 Report of Medical History at entrance 
contained the veteran's indication of having had pain or 
pressure in chest.  The attending physician noted "pain in 
chest-transient, sharp pinch," and that the veteran had 
seen physicians but no treatment.  The records otherwise do 
not mention heart problems, or concerns of blood pressure.  A 
dental questionnaire contained the veteran's statement that 
he had not suffered from high blood pressure or heart 
disease.  The veteran's July 1983 separation examination 
found the veteran's heart and vascular system to be 
clinically normal.  

At an August 1997 VA examination, an examiner found that the 
veteran's heart showed no abnormal pulsations or thrills, and 
had a normal rhythm.  Blood pressure was 130/90.  At an 
August 1997 VA neurological examination, the examiner noted 
blood pressure of 150/92.  

A May 1998 VA note indicated that the veteran had diagnoses 
of hypertension, angina, and arrhythmia.  In a June 1998 VA 
treatment note, the veteran reported that he had been 
diagnosed as having hypertension in 1994 in State Prison.  He 
also stated that he had started having palpitations in 1986.  
The veteran stated that in terms of his heart, he had 
experienced midsternal chest pains for two to three days, 
which lasted 30 seconds with diaphoresis, dizziness, and 
shortness of breath.  

An August 2002 VA treatment note indicated a prescribed 
medication of nitroglycerin.  

Given the preceding, there are several factors concerning 
service connection that are not fulfilled.  First, the 
veteran's service medical records are silent for any 
complaints related to or treatment of heart problems and 
hypertension.  Though the veteran's entrance Report of 
Medical History referred to chest pain, during his time in 
the service there was no recurrent chest pain associated with 
findings related to a heart problem, and most importantly his 
separation examination was negative for any clinical 
abnormality.  Also, the veteran stated, in VA treatment 
records, that his hypertension was diagnosed after service 
and when he was in prison.  Thus, the preponderance of the 
evidence weighs against a finding that hypertension 
manifested during a presumptive period.  

Although the veteran is competent to report his symptoms 
during and after service, he is not competent as a layman to 
assert an etiological medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against claims of 
service connection for hypertension and a heart disorder, and 
the benefit of the doubt doctrine is not for application.  
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).    


ORDER

Service connection for flat feet is denied.

Service connection for tinnitus is denied.

Service connection for seizures is denied.

Service connection for hypertension is denied.  

Service connection for a heart disorder is denied.  



REMAND

In light of the VCAA, notification of legal standards and 
evidentiary development is necessary.  

Particularly, in terms of the latter consideration, it 
appears that VA examinations for the purpose of nexus 
opinions are necessary because (1) the record contains 
competent evidence of current symptomatology regarding some 
of the disorders mentioned below; (2) there are relevant 
notations concerning such in the veteran's service medical 
records; and (3) the evidence indicates that the claimed 
disabilities may be associated with in-service injuries.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).  

Arthritis and bursitis

In the service medical records, a February 1982 orthopedic 
record contained the veteran's complaints of a long history 
(three years) of joint pains in all extremities, and a prior 
diagnosis of tendonitis.  The veteran stated that he awoke 
with all joints completely stiff and painful, which also 
increased with physical activity.  The provisional diagnosis 
was possible arthritis.  A July 1983 separation examination 
noted, under summary of defects and diagnoses, multiple 
orthopedic problems, and specifically cited bilateral 
chondromalcia, right ankles, thumb fracture.  

At an August 1987 VA orthopedic examination, the examiner 
found no tenderness of the joints.  At a neurological 
examination, however, the examiner noted that claims file 
review revealed multiple indications of intervention for 
tendonitis.  The assessment was normal except for an antalgic 
gait that related to the veteran's tendonitis problems.

A June 1998 VA treatment note contained the veteran's 
complaint of pain in extremities, which was made worse by 
standing.  A June 1998 nurse practitioner's note contained 
the veteran's report that he had had arthritis since 1980.   

The veteran should be afforded a VA examination for the 
purpose of a nexus opinion.  

Ulcers

The veteran's service medical records show that in February 
1981 the veteran had fleeting epigastric and abdominal pains 
at various times throughout the day for several weeks; the 
pain was sharp and lasted for five minutes.  It seemed to be 
brought on by stress or worry.  The assessment was acid 
dyspepsia secondary to probable inadequate personality with 
situational depression.  In July 1983, the veteran complained 
of cramping, and physical examination found some tenderness 
in epigastric region.  The assessment was gastroenteritis.  

Post-service, a June 1998 VA nurse practitioner note 
contained the veteran's report of stomach ulcer since 1980s, 
and that it was currently asymptomatic having been on 
Cemetidine since April.  

The veteran should be afforded a VA examination for the 
purpose of a nexus opinion.

Headaches and tendonitis 

The veteran's service medical records show that in February 
1981 he complained of head pain, and he reported daily 
headaches brought on by tension and relieved by relaxing.  
The impression was tension headache.  

In February 1987, the veteran filed a claim of service 
connection for migraine headaches.  

At an August 1987 VA neurological examination, claims file 
review indicated, according to the examiner, that the veteran 
had been treated for headaches.  Physical assessment found 
active trigger points at the vertex radiating pain down in 
the eyes and temples.  The impression was that the veteran 
had myofascial headaches, and not migraine headaches, which 
the veteran had dated back to service.  

An October 1987 rating decision denied service connection for 
migraine headaches because the evidence had not shown tension 
headaches in service.  The veteran did not appeal the 
determination.  Generally, an unappealed RO denial is final 
under 38 U.S.C.A. § 7105(c), and the claim may only be 
reopened through the receipt of "new and material" 
evidence.  

A June 1998 VA treatment note contained the veteran's report 
of "serious" headaches.  

Similarly, an October 1987 rating decision had denied a claim 
of service connection for tendonitis all joints, and the 
veteran did not appeal.  In his current 1998 claim, the 
veteran referred to arthritis, and again tendonitis.  The RO 
adjudicated in the May 1999 rating decision on appeal, 
however, a claim of service connection for "bursitis."  
Then in a July 2000 statement of the case, the RO referred to 
"tendonitis."  

Thus, it appears that the veteran has sought to reopen claims 
of service connection for migraine headaches and tendonitis.  
Though the RO considered the matters on the merits in its May 
1999 rating decision, the proper procedural posture of the 
case is that the veteran seeks to reopen claims of service 
connection.  As such, he should receive a letter in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).     

        Right finger

The veteran's service medical records contain a February 1982 
treatment note for a "smashed finger."  The veteran had 
caught his right hand ring finger in a steel hatch, and the 
assessment was contusion.  

A May 1998 Homeless Center Note contained the veteran's 
report of an injury to the right hand several weeks earlier.  

A June 1998 VA treatment note contained the veteran's report 
that he had right hand pain and swelling of the right thumb.  
He stated that he had been attacked.  

Given that the veteran sustained an injury in service, he 
should be afforded a VA examination for the purpose of a 
nexus opinion.  

	Back

The veteran's service medical records indicate that in July 
1980 he complained of low back pain, and the assessment was 
muscle strain, as well as mild sciatica.  In April 1983, the 
veteran complained of a sore back from lifting, and the 
assessment was mild sprain.   

At an August 1987 VA examination, the examiner found no 
tenderness to pressure on the veteran's spine, and no 
limitation in range of motion.  X-ray of the low back showed 
slight reactive changes that involved the articular facets at 
the lumbosacral level, and an old linear vertical fracture of 
the right acetabular margin laterally associated with 
degenerative changes.  

A June 1998 VA treatment note contained the veteran's report 
that he had been in altercation with police in 1993, and 
suffered a low back injury.  In July 1998, the veteran stated 
that he had had on and off chronic low back pain since the 
1980s.  

Given that the veteran sustained an injury in service, he 
should be afforded a VA examination for the purpose of a 
nexus opinion.  

	PTSD 

The veteran's service medical records contain a March 1981 
questionnaire on which the veteran stated that he was 
excitable, irritable, eccentric, had temper tantrums, 
unsociable, indecisive, and had tried to injure persons and 
kill himself.  A February 1981 note referred to depression.  
The veteran had been experiencing sleep troubles, poor 
appetite, and frequent overwhelming feelings of sadness and 
almost daily crying episodes.  The veteran described suicidal 
ideations since his early teens.  He also described two 
episodes of extreme energy and ambition during late teens.  
The impression was probable inadequate personality with 
situational depression.  A March 1981 record noted explosive 
personality traits.  The veteran's separation examination had 
not noted any clinical psychiatric abnormality.  

In February 1987, the veteran filed a claim of service 
connection for, among other things, a nervous condition.  At 
an August 1987 VA examination, the examiner rendered a 
diagnosis of depression.  

An October 1987 rating decision denied service connection for 
a nervous condition.  The RO determined that a personality 
disorder with depression was developmental and had preexisted 
service with no aggravation shown.  The veteran did not 
appeal the decision.  

At a June 1996 initial psychiatric evaluation at a parole 
outpatient clinic, the veteran indicated that his first 
breakdown occurred after his 1988 divorce.  He stated that he 
had been hospitalized for 6 months in service.  The assessor 
diagnosed the veteran as having paranoid schizophrenia.  

In May 1998, the veteran filed a VA Form 21-4138, which 
stated that he sought to reopen a claim for a nervous 
condition.  Another submission referred to a mental 
condition.  In June 1998, the RO also received a letter that 
the veteran sought service connection for PTSD.  

In response to a duty to assist letter, the veteran 
identified stressors.  He stated that a "friend" had lost 
his hand loading equipment, and a "friend" had been sucked 
up into an intake of A7 Echo.  Another shipmate committed 
suicide.  The veteran attempted to provide some dates 
indicating when the incidents occurred.    

Thereafter, the record contains a July 1998 VA treatment note 
wherein it mentioned that the veteran had first been 
diagnosed in 1984 as having PTSD and bipolar affective 
disorder (though it is not clear whether that was based on 
the veteran's report, or observed in his medical records); 
the diagnostic impression was mood disorder not otherwise 
specified.  A July 1998 admission note indicated that the 
veteran had been found not to have PTSD; a diagnosis showed 
Axis I, cocaine abuse, substance-induced mood disorder.  The 
discharge report noted that it had been the veteran's second 
domiciliary admission, and he was admitted with history of 
possible diagnosis of bipolar disorder versus schizophrenia 
versus PTSD that was unclear.  The discharge diagnosis, 
however, was Axis I, polysubstance abuse.  

A July 2002 VA treatment note contained the veteran's report 
that he had been screaming in his sleep due to PTSD 
nightmares.  The diagnostic impression was schizoaffective 
disorder, bipolar, by history.  In August 2002, the veteran 
stated that he was schizophrenic, bipolar and had PTSD.  An 
assessment revealed polysubstance abuse, somatization 
disorder, and impulse control disorder.  

An August 2005 VA psychiatry progress note indicated that the 
veteran had variable history of psychotic disorder, biplor 
affective disorder, PTSD, polysubstance, and reports of 
malingering.  The assessment was psychotic disorder, not 
otherwise specified.  

This pending claim was initiated prior to enactment of the 
VCAA, and it does not appear that the veteran has received a 
sufficient notification letter under current evidentiary and 
substantive standards regarding service connection for PTSD.  
Also, in this letter, the RO should ask the veteran to 
provide additional information about his friends who were 
injured in 1979 and 1981.  

Initial ratings scars of left index finger and back

The veteran has not undergone a VA examination for the 
purpose of assessing the severity of service-connected scars, 
and one should be provided.  Wilson v. Derwinski, 2 Vet. App. 
16, 21 (1991) (quoting Green v. Derwinski, 1. Vet. App. 121, 
124 (1991) (noting the need for a thorough and 
contemporaneous examination so that "the evaluation of the 
claimed disability will be a fully informed one").

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning a disability 
rating and effective date.  

2.  The RO should send the veteran a 
letter that complies with Kent, 20 Vet. 
App. at 10, concerning an application to 
reopen claims of service connection for 
headaches (claimed as migraine headaches) 
and tendonitis.  The letter should 
describe the bases for the denials in the 
prior decision and what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial.   

3.  The RO should send a VCAA letter that 
notifies the veteran of any information 
and medical or lay evidence that is 
necessary to substantiate a claim of 
service connection for PTSD.  The RO 
should ask the veteran to provide 
clarification about his friends who were 
injured in 1979 and 1981 (as stated in a 
stressor statement already of record).

4.  The RO should attempt to obtain all 
outstanding records of treatment received 
by the veteran for the disabilities at 
issue from VA and any non-VA medical 
providers additionally identified by the 
veteran.

5.  If the RO determines that the veteran 
has provided sufficient information 
concerning an in-service stressor, the RO 
should send the information to JSRRC for 
possible corroboration.  If and only if 
the preceding requested development 
results in corroboration of a stressor, 
then the RO should schedule the veteran 
for a VA psychiatric or PTSD examination 
for the purpose of determining whether 
such stressor(s) alone is sufficient to 
account for a diagnosis of any 
ascertained PTSD.  In determining whether 
or not the veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the corroborated 
history provided by the RO may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the RO's report is 
responsible for that conclusion.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The claims file should be 
made available to and reviewed by the 
examiner prior to the examination.

6.  The veteran should be afforded a VA 
orthopedic examination, and the examiner 
must review the claims file including 
service medical records.  The examiner 
should clarify whether the veteran 
currently suffers from arthritis or other 
joint pain, a low back disorder, and a 
right finger disorder, and clarify 
whether it is at least as likely as not 
that any current arthritis or other joint 
pain, low back disorder, and right ring 
finger disorder are related to service.  
All opinions must be supported by a 
rationale.

7.  The veteran should also be provided a 
VA gastrointestinal examination 
concerning ulcers.  The examiner must 
review the claims file including service 
medical records.  The examiner should 
clarify whether the veteran currently 
suffers from ulcer disease, and whether 
any ulcer disease is at least as likely 
as not related to service.  An opinion 
must be supported by a rationale.  

8.  The veteran should be provided a VA 
examination for the purpose of assessing 
the current severity of service-connected 
scars of the left index finger and back.  
The examiner should list all current 
symtomatology, including whether the 
scars are painful and tender.  

9.  Then, the RO should readjudicate 
claims of service connection for 
arthritis, ulcers, right finger 
disability, back disability, and PTSD; 
whether new and material evidence has 
been received to reopen claims of service 
connection migraine headaches and 
tendonitis; claims for initial 
compensable ratings for scars of the back 
and left index finger; and the propriety 
of a 10 percent based on multiple, 
noncompensable service-connected 
disabilities.  If the determination 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement of 
the case and provide him a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


